Smith, Judge.
In Hazelwood v. Adams, 235 Ga. App. 607 (510 SE2d 147) (1998), we reversed the trial court’s grant of summary judgment to Adams. The Supreme Court granted certiorari and in Adams v. Hazelwood, 271 Ga. 414 (520 SE2d 896) (1999), reversed this court’s judgment. Our judgment in this case is therefore vacated, the judgment of the Supreme Court is made the judgment of this court, and the trial court’s judgment is affirmed.

Judgment affirmed.


Johnson, C. J, Pope, P. J., Andrews, P. J., Ruffin, Barnes and Ellington, JJ., concur.